office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mclemore posts-101078-17 uilc date date to carolyn schenck senior counsel small_business self-employed from adrienne griffin senior technician reviewer procedure administration subject crediting of overpayments in the offshore_voluntary_disclosure_program this advice responds to your request for assistance this advice may not be used or cited as precedent issue in the context of the offshore_voluntary_disclosure_program ovdp whether an overpayment attributable to one tax_year may offset the miscellaneous_offshore_penalty or tax due in a different year in the ovdp disclosure period conclusion unless the taxpayer files a claim_for_refund that is timely pursuant to sec_6511 the service is prohibited by sec_6514 from crediting or refunding the taxpayer’s overpayment facts the ovdp is a program that was made available beginning in to certain taxpayers with previously undisclosed foreign bank accounts the requirements of the program which have been modified several times since are explained in a series of frequently asked questions faqs available on the service’s website the current iteration of the ovdp applies to ovdp submissions made after date posts-101078-17 as a condition of entering the program taxpayers must disclose the existence of their previously undisclosed foreign accounts they are required to file either original or amended tax returns which include the income earned by their foreign accounts for the most recent eight tax years for which the due_date has passed disclosure period taxpayers are also required to submit properly executed agreements to extend the period of limitations on assessment under sec_6501 for each of the eight tax years included in the disclosure period in addition taxpayers agree to be responsible for the tax due interest and penalties including the accuracy-related_penalty of sec_6662 and the failure_to_file and failure to pay penalties of sec_6651 and as applicable finally taxpayers entering the ovdp also agree to be subject_to an additional title_26 miscellaneous_offshore_penalty which is imposed under the authority of sec_7121 and in lieu of other penalties such as ones for fraud failure_to_file information returns and the fbar civil penalty among others the standard practice is to assess the offshore penalty in the last year of the disclosure period a taxpayer who enters the ovdp may voluntarily withdraw from the program at which point his case would be referred for an examination and all applicable taxes and penalties would be imposed in addition if a taxpayer who enters the ovdp stops cooperating with the agent assigned to his case the service can involuntarily remove the taxpayer from the program and refer the case for examination your office has received a number of questions from ovdp examining agents about taxpayers who report additional income and tax on their amended returns for most of the years in the disclosure period but report an overpayment on their amended_return for at least one of the years at issue a typical fact pattern might involve a taxpayer for whom the disclosure period is tax years through for tax years through and and the taxpayer reports additional income and tax but the amended_return submitted for tax_year includes a large loss resulting in an overpayment for that tax_year after reviewing the amended_return the examining agent confirms the claimed loss and the resulting tax computations show an overpayment for tax_year the taxpayer then requests that the overpayment for tax_year be credited against increases in tax for the other tax years in the disclosure period or the miscellaneous_offshore_penalty you have asked for advice regarding how sec_6511 and sec_6514 affect the service’s ability to credit the overpayment as requested by the taxpayer see ovdp frequently asked questions faq number available at https www irs gov individuals international-taxpayers offshore-voluntary-disclosure-program-frequently- asked-questions-and-answers-2012-revised see ovdp faq numbers and see ovdp faq number see ovdp faq number see ovdp faq number sec_5 and posts-101078-17 law and analysis sec_6514 prohibits the service from crediting or refunding any overpayment unless the taxpayer timely filed a claim_for_refund_or_credit of such amount sec_6511 requires that a claim_for_refund_or_credit be filed within three years from the time the original return was filed or two years from the time the tax was paid whichever is later in addition the amount of any refund_or_credit is limited by sec_6511 which provides either a three year look-back period in cases in which the claim was filed within three years of the return or a two year look-back period in cases in which the claim was filed within two years of payment sec_6511 provides that when a taxpayer enters into an sec_6511 provides a special rule for situations where a taxpayer has executed a consent to extend the statute_of_limitations on assessment pursuant to sec_6501 agreement to extend the period of limitations on assessment during the three-year refund_or_credit period prescribed in sec_6511 the period for filing a timely claim_for_refund_or_credit shall not expire prior to six months after the expiration of the assessment_period as extended by that agreement where a claim_for_refund_or_credit is filed within the period prescribed by sec_6511 sec_6511 limits the amount of the refund_or_credit to the portion of the tax paid after the execution of statute extension plus the portion of the tax paid within the look-back period which would be applicable under sec_6511 if the claim_for_refund_or_credit had been filed on the date that the statute extension was executed whether a taxpayer with the facts described above is entitled to have his or her overpayment credited against increases in tax for other tax years in the disclosure period or against the miscellaneous_offshore_penalty will depend on whether the amended_return which serves as the claim_for_refund_or_credit was filed within the period prescribed by sec_6511 if for example the taxpayer entered the ovdp in march there is a good chance that the taxpayer’s amended_return was filed within the three-year period described in sec_6511 if on the other hand the taxpayer entered the ovdp in march it is less likely that the amended_return was filed within the three-year period described in sec_6511 it is certainly possible that the amended_return was filed within that three-year period particularly if the original return was filed late although there may not be any payments in the 3-year look back period prescribed by sec_6511 it is also possible that the taxpayer made payments with respect to the tax_year after the return was filed if the amended_return was filed within two years of any payment it would also be timely filed however sec_6511 would limit the amount of the refund_or_credit to amounts paid within the two-year period preceding the filing of the claim a claim_for_refund_or_credit for might also be timely by virtue of sec_6511 ovdp faq requires taxpayers who are participating in ovdp to submit properly executed statute extensions for each of the eight tax years included in the disclosure posts-101078-17 period if a taxpayer and the service entered into an agreement under sec_6501 extending the taxpayer’s period of limitations on assessment during the three-year period described in sec_6511 then the taxpayer’s claim_for_refund_or_credit would be timely as long as it was filed within six months of the expiration of the of the period within which assessment may be made pursuant to the agreement or any extension thereof however as with claims filed within the standard three-year or two- year periods described in sec_6511 claims considered timely under sec_6511 are also subject_to amount limitations therefore even if the hypothetical taxpayer executed a statute extension within the period provided for by sec_6511 sec_6511 would limit the amount of the overpayment available for credit to the portion of the tax paid after the execution of statute extension plus the portion of the tax paid within the look-back period which would be applicable under sec_6511 if the claim_for_refund_or_credit had been filed on the date that the statute extension was executed if the statute extension was executed within three years of the original return the look-back period would be three years if the statute was executed within two years of a payment the look-back period would be two years in addition to the special rule in sec_6511 sec_6511 also lists a variety of other special circumstances under which the period for filing a claim_for_refund_or_credit may be extended for example sec_6511 provides for an extended period where the claim_for_refund_or_credit relates to an nol_carryback and sec_6511 provides for an extended period where the claim relates to a foreign_tax_credit in determining whether a taxpayer’s claim_for_refund_or_credit is timely filed we therefore also advise considering whether the taxpayer’s claim falls within any of the special circumstances described in any subsection of sec_6511 ultimately whether a taxpayer is entitled to have any overpayment credited against a liability for another tax_year or against the miscellaneous_offshore_penalty depends on whether that taxpayer filed a timely claim_for_refund_or_credit if the claim was filed within the period prescribed by sec_6511 the claim is timely and the taxpayer is entitled to a credit for the overpayment of amounts paid within the relevant look-back period if the claim_for_refund was not filed within the period prescribed by sec_6511 the overpayment is barred and sec_6514 prohibits the service from crediting it against liabilities for other tax types or periods this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions cc daniel price senior attorney austin small_business self-employed
